Citation Nr: 1637858	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to September 1979.  He also had additional service in the Maryland Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in Nashville, Tennessee. 

In December 2014, the Board granted service connection for tinnitus and remanded the Veteran's claim for bilateral hearing loss for further development.  The case has since been returned to the Board for appellate review.  

In a November 2015 rating decision, the RO granted service connection for right ear hearing loss.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal with respect to right ear hearing loss.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issue is no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to obtain a fully adequate VA medical opinion.  As noted in the Board's December 2014 remand military acoustic trauma is conceded in this case and service connection is in effect for right ear hearing loss and tinnitus.  


Following the December 2014 remand, the Veteran was afforded a VA examination in November 2015.  The examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  However, the VA examiner did not address whether the Veteran's left ear hearing loss was related to his in-service complaints of hearing loss and ear infections.  The examiner also failed to address the Veteran's competent lay statements regarding his ongoing symptoms of hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that an addendum medical opinion is required to ascertain the nature and etiology of the Veteran's left ear hearing loss and to ensure compliance with the Board's December 2014 remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran reported that he experienced noise exposure during his service in the Maryland Army National Guard.  See, e.g., January 2008 claim.  Additionally, the November 2015 VA examiner noted that the claims file contains several pure tone hearing conservation tests from after the Veteran's release from active duty service showing progressive hearing loss bilaterally while a National Guard technician.  The Veteran's National Guard service treatment records contain numerous complaints of hearing loss.  In addition, an April 1994 audiogram report noted a pure tone threshold of 40 decibels at 4000 hertz for the Veteran's left ear, which would suggest that the Veteran had left ear hearing loss for VA purposes.  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, it is unclear whether the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) when he was exposed to noise and diagnosed with hearing loss during his National Guard service.  Therefore, the Board finds that additional development is needed to verify the Veteran's military service.

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in February 2015.  Moreover, the Veteran reported that he served in the Maryland Army National Guard from March 1984 to December 1999.  However, the Board notes that the service treatment records associated with the claims file do not appear to contain records dated from March 1984 to April 1986.  Therefore, on remand, the AOJ should obtain all available VA medical and service treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Maryland Army National Guard.  The AOJ should also verify whether the period of service was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Mountain Home VAMC dated from February 2015 to the present.

The AOJ should also secure any outstanding dated service treatment records, including from March 1984 to April 1986 during the Veteran's reported service in the Maryland Army National Guard.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left ear hearing loss.  
To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.  

An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the February 2008 private medical from Dr. R.R, as well as the Veteran's competent lay statements regarding his ongoing symptoms of hearing loss since service. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should also note that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss manifested in or is otherwise causally or etiologically related to the Veteran's active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Maryland Army National Guard.

The examiner should comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




